 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIowa Parcel Service, Inc. and Iowa Express Distri-bution, Inc. and William K. Walker, an Individ-ual and Alter Ego and General Team and TruckDrivers, Helpers and Warehousemen, LocalUnion No. 90, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America and GeneralDrivers & Helpers Union, Local No. 554, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Cases 18-CA-7146(E) and 18-CA-7369(E) (formerly 17-CA-10420)March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND HUNTEROn October 28, 1982, Administrative Law JudgeMichael O. Miller issued the attached SupplementalDecision in this proceeding. Thereafter, the Appli-cant, Iowa Express Distribution, Inc., filed excep-tions and a supporting brief, and the General Coun-sel filed limited cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings,' and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder.ORDERIt is hereby ordered that the application of theApplicant, Iowa Express Distribution, Inc., DesMoines, Iowa, for an award under the EqualAccess to Justice Act be, and it is hereby is, dis-missed.I In affirming the Administrative I aw Judge's dismissal of the "Appli-cation for Attorney's Fees and Expenses," we do not adopt his findingsregarding the conduct or sufficiency of the General Counsel's investiga-tion in the underlying unfair labor practice proceeding.SUPPLEMENTAL DECISION(Equal Access to Justice Act)On July 9, 1982, the National Labor Relations Board,herein called the Board, issued its Order in the above-en-titled proceeding' adopting the findings and conclusionsof this Administrative Law Judge as contained in his De-' Unpublished.266 NLRB No. 79cision dated June 2, 1982,2 and, inter alia, dismissing"that portion of the complaint alleging that RespondentIowa Express Distribution, Inc., committed unfair laborpractices ...." On July 23, 1982, Iowa Express Distri-bution, Inc., herein called the Applicant, timely filed anapplication for attorney fees and expenses under theEqual Access to Justice Act, herein called EAJA,3andSection 102.143 of the Board's Rules and Regulations.The Applicant asserts that it was a prevailing party inan adversary proceeding before the Board. It further as-serts, and supports said assertions with appropriate affi-davits and financial reports, that it is an Iowa corpora-tion, engaged in the intrastate and interstate delivery offreight and commodities, employing less than 500 em-ployees and having a net worth of less than $5 million.Attorneys fees and expenses totaling $26,686.95,4in-curred in defending against the General Counsel's allega-tions, is sought.On August 20, 1982, the General Counsel filed amotion to dismiss application for an award of fees andexpenses under the Equal Access to Justice Act, con-tending that (1) the General Counsel's position in the liti-gation was substantially justified notwithstanding the ul-timate dismissal of its allegations against Applicant; (2)Applicant is not entitled to expenses incurred prior toOctober 1, 1981, the effective date of EAJA; (3) Appli-cant is not entitled to expenses incurred prior to the issu-ance of complaint; (4) the application is deficient in thatit contains no itemization of expenses incurred solely inconnection with the unfair labor practice complaint pro-ceeding; and (5) Applicant is not entitled to expenses in-curred in the preparation of its EAJA application. Appli-cant filed a response to the motion to dismiss on Septem-ber 8, 1982.The Substantial Justification QuestionSection 504(a)(l) of EAJA provides that an awardshall be made to a prevailing party unless "the positionof the agency as a party to the proceeding was substan-tially justified or ...special circumstances make anaward unjust." The burden of establishing substantial jus-tification is on the Government and the test of whetheror not governmental action is substantially justified isone of reasonableness. The Government, to defeat anaward, must establish that its position had a reasonablebasis in fact and law. However, the fact that the Govern-ment lost its case does not give rise to any presumptionthat its position was unreasonable and the "substantiallyjustified" standard does not "require the Government toestablish that its decision to litigate was based on a sub-stantial probability of prevailing."5Moreover, as theBoard has recently pointed out, the Government's posi-tion might still be deemed reasonable in fact and law not-2 JD-238-82.3 P.L. 96-481, 94 Stat. 2325.4 As amended by Applicant's response to the General Counsel'smotion to dismiss.S. Rept No. 96-253, 96 Cong., Ist sess. 6-7, 14-15 (1979); H.R Rept.No. 96-1418, 96th Cong., 2d sess. 10-1 1 (1980); Spencer v. N.L.R.B., 111LRRM 2065, 2066 (D.C. Cir. 1982).392 IOWA PARCEL SERVICEwithstanding that the General Counsel failed to establisha prima facie case. 6The General Counsel's consolidated complaints allegethat Iowa Parcel Service, Inc. (herein called IPS), Wil-liam K. Walker, and the Applicant, as alter egos and as asingle employer, violated Section 8(a)(1), (3), and (5) ofthe Act by locking out and discharging the IPS employ-ees in Des Moines, Iowa, closing the Des Moines facility,and transferring some of the IPS operations to Applicantwhile failing and refusing to continue in effect the collec-tive-bargaining agreement which existed between IPSand General Team and Truck Drivers, Helpers andWarehousemen, Local Union No. 90, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. The complaints fur-ther allege that as alter egos and a single employer, theseemployers closed their Omaha, Nebraska, facility, trans-ferred the work of the employees of that facility to theApplicant, discharged the Omaha employees and failedand refused to recognize and bargain with General Driv-ers & Helpers Union, Local No. 554, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, in violation of Sec-tion 8(a)(1), (3), and (5) of the Act. IPS and Walker didnot respond to the complaints' allegations. No answerswere filed by them, no representative appeared on theirbehalf at the hearing held on January 11-14, 1982, andno defense was proffered. Based upon the uncontrovert-ed allegations of the complaints and the record as devel-oped by the General Counsel and the Applicant herein, Ifound that IPS and Walker had locked out the DesMoines and Omaha employees in violation of Section8(a)(3), "permitted or encouraged the transfer of a por-tion of bargaining unit work to [the Applicant] withoutnotice to or bargaining with the Union" in violation ofSection 8(a)(5), and further violated Section 8(a)(5) bycompletely abrogating its collective-bargaining agree-ment with Local 90. I recommended dismissal of thecomplaint allegations alleging that IPS had violated Sec-tion 8(a)(3) and (5) by its discharge of employees onApril 14, 1981, noting that the record had conclusivelyestablished that IPS and Walker had gone completelyout of business on that date.7I further found that theevidence, "while warranting grave suspicion," failed toestablish that the Applicant was the alter ego or a singleemployer with IPS and Walker and recommended thatthe complaint's allegations, insofar as they pertained tothe Applicant, be dismissed. No exceptions to my Deci-sion and recommended Order were filed and my find-ings, conclusions, and recommended Orders were adopt-ed by the Board.In support of its contention that the General Counsel'sallegations against it did not possess a reasonable basis inlaw and fact, the Applicant asserted, in its Applicationand in its response to the General Counsel's motion todismiss, the following: (I) the General Counsel issued itscomplaint alleging that the Applicant was an alter ego ofIPS and Walker within a week after the filing of amend-6 See Enerhaul Inc., 263 NLRB 890(1982)7 First National Mainienance Corporation v. ANL.R.B., 452 U.S. 666(1981); Textile Workers Union of America v. Darlington .fanufacturing Co.,380 U.S. 263 (1965)ed charges naming, for the first time, the Applicant as aparty respondent, without attempting to interview orobtain affidavits from Applicant's officers or agents inthe investigation of those amended charges; (2) Appli-cant submitted a detailed statement of its factual andlegal position to the General Counsel shortly after the is-suance of the complaint in Case 18-CA-7146 and 7months prior to the hearing herein, wherein it indicatedits willingness to cooperate in any investigation of thecharges; (3) no response to its offer of cooperation wasmade by the General Counsel; (4) the General Counselhad in its possession or available to it public and otherdocuments, including decisions of the4lowa Transporta-tion Regulation Board and orders of that agency and theInterstate Commerce Commission, establishing theindependence of Applicant from IPS and Walker; and (5)the evidence possessed by the General Counsel and in-troduced at the hearing was insufficient, "as a matter oflaw, ...to establish alter ego, single employer or dis-guised continuation status.' In regard to the latter con-tention, the Applicant argues that the legal prerequisitesto establish such status, particularly "substantially identi-cal ownership, management, operations, facilities andequipment, customers and control of labor relations" aresettled and well established in Board and court decisions.The General Counsel contends that the case it presentedinvolved bona fide credibility issues warranting a hear-ing, including evidence from which I could have inferredthat the Applicant "was created as a disguised continu-ance of IPS as part of an unlawful scheme," and present-ed "in good faith a close question of law or fact" whichwould bar the granting of an award.8The General Counsel did not dispute the Applicant'scontention that it undertook no investigation wherein itsought to ascertain evidence or positions from the Appli-cant either before or after issuance of the complaint. Nei-ther did the General Counsel offer any explanation forits failure to conduct such an investigation. On the stateof this record, then, I am compelled to accept the Appli-cant's contentions in this regard. While this failure topursue all reasonable avenues of investigation prior tolitigation is regrettable, contrary to the Board's Regula-tions (Sec. 101.4) and the instructions contained in theGeneral Counsel's Casehandling Manual (Sec. 10056.4and 10056.5) and certainly not to be condoned, I mustconclude that the evidence which the General Counselhad in its possession justified its issuance of the com-plaint against the Applicant as well as IPS and Walkerand warranted litigation. Thus, the General Counsel hadevidence of, and established, the following: The Appli-cant was formed by two high-ranking and long-termmanagerial employees of IPS, Sternberg and McElroy;Sternberg had been listed as a vice president of IPS in anIPS annual report to the Iowa Department of Transpor-tation; Applicant's formation occurred while IPS wasstill in business, with Walker's blessings; Walker pro-vided the initial financing for the Applicant with unse-cured and initially undocumented no-interest loans;Walker had expressed an attitude toward his unionized8 126 Cong. Rec. H10226 (daily ed October 1. 1980), the remarks ofRep Neal Smith. Chairman of the Committee on Small Business393 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees from which one could conclude that hewould have gone to almost any length to achieve his ob-jectives in regard to them; the Applicant solicited certainof IPS' customers for their business, again while IPS wasstill in business and with Walker's knowledge and con-sent; the Applicant was engaged in an enterprise identi-cal in type if not in scope to a portion of IPS' operations;the Applicant hired IPS' night supervisor, Clark, as itsoperations manager and Clark did the Applicant's hiringprior to the termination of IPS' business operations; theApplicant avoided hiring any of the former IPS employ-ees; the Applicant contracted with IPS' insurance agentfor coverage on Os operations and there was some evi-dence from which it appeared that the Applicant initiallyoperated under the IPS insurance policies; the Applicantbegan its business operations utilizing some equipmentfrom the IPS operations; and, Walker, as well as Stern-berg, McElroy, and Clark, made statements to others in-dicating that the Applicant was Walker's company andonly a device to hold on to certain pool shipment busi-ness until Walker was able to achieve his objectives vis-a-vis the Unions. Additionally, the General Counsel ad-duced evidence which, if credited, would have shownthat Sternberg had encouraged and assisted Walker toacquire IPS and that McElroy had told the president ofLocal 90, long before the advent of the Applicant, thatIPS had a plan to start another company. I found it un-necessary to resolve the question of Sternberg's allegedencouragement of Walker's acquisition of IPS and cred-ited McElory's denial of the latter statement attributed tohim.At the same time, the General Counsel possessed orhad available to it evidence establishing that while IPSwas a multimillion dollar, multifaceted trucking concernoperating approximately 100 vehicles and serving ap-proximately 4,800 customers from substantial terminalfacilities, the Applicant served only five customers withfour vehicles and grossed only $200,000 in its first yearof operation. Documentary evidence also established thatthe Applicant leased property in its own name and in-vested a substantial sum (for a company so small) inmodifying those premises. Additionally, documentaryevidence established that neither Sternberg nor McElroypossessed any financial interests in IPS and that Walkerwas neither an officer, agent, or stockholder of the Ap-plicant. The testimony revealed that neither Sternbergnor McElroy was related to Walker. The evidence, assubmitted by the Applicant to the General Counsel fol-lowing issuance of complaint and as developed at thehearing, established further that while Walker exercisedvirtual total managerial control over IPS, being involvedin all decisions large and small, he exercised no suchcontrol over the operations or labor relations policies ofthe Applicant.Based upon the foregoing facts, as more fully de-scribed in my initial decision, the General Counselargued in the case-in-chief that Walker had created theApplicant as a "disguised continuance of IPS created tohold the lucrative pool distribution portion of the IPSoperations until those operations were resumed." TheGeneral Counsel sought a finding that McElroy andSternberg did not independently form the Applicant butrather decided to continue it in operation after Walkerelected to go out of business. The General Counselpointed, in particular, to the financing provided byWalker, the solicitation of the IPS' customers while IPSwas still extant, the Applicant's use of IPS equipment,Walker's animus toward the Union, and the various state-ments by Walker, McElory, and Sternberg which point-ed toward a "disguised continuance." The Applicantargued that a finding of alter ego or single employerstatus was precluded by the absence of evidence of"common or substantially identical ownership, commonmanagement, common operations, common facilities,common customers, and common control of labor rela-tions ...."As stated in my initial decision herein:To determine whether one legal entity is the alterego of another, the Board looks to the ownership,management, business purpose, operation, equip-ment, customers and supervision of the two busi-nesses. Where some of these listed indicia are "sub-stantially identical" the Board will find an alter egostatus. However, not all of these standards have tobe satisfied; centralized control of labor relations oridentical corporate ownership is not crucial to thefinding of an alter ego. Blake Construction Co., Inc.,245 NLRB 630, 634 (1979). See also Crawford DoorSales Co., Inc., 226 NLRB 1144 (1976). Identicalcorporate ownership is not the sine qua non of alterego status; however, the presence of "substantiallyidentical" ownership between the two enterprises isa prerequisite to a conclusion that such status exists.Mortons I.G.A. Foodliner, 240 NLRB 1246, fn. 2(1979); Crawford Door Sales, supra. The term "dis-guised continuance" is another way of describing analter ego and the legal requirements to establish theformer are identical to those required to establishthe latter. In Howard Johnson Co. v. The DetroitJoint Board, 417 U.S. 249, 259, fn. 5 (1974) the Su-preme Court stated that alter ego or disguised con-tinuance "cases involve a mere technical change inthe structure or identity of the employing entity,frequently to avoid the effect of the labor laws,without any substantial change in its ownership ormanagement." See also Marquis Printing Corpora-tion, 213 NLRB 394 (1974).I found, as previously stated, that the "facts here,while warranting grave suspicion, fail to establish alterego status, The essential element, a substantial identity ofownership, [is] lacking." The interest-free loan, I found,was not enough to establish the necessary ownershipconnection. The statements by Walker, McElory, andSternberg, I found, were probably made in an effort toconceal Walker's true intentions and to blame the Unionsfor the cessation of his businesses. I further found thatthere was no evidence of continued managerial controlby Walker in the operations of the Applicant.99 While my conclusions essentially concurred with those of the IowaTransportation Regulation Board, they were independently arrived at.Continued394 IOWA PARCEL SERVICENotwithstanding the ultimate rejection of the GeneralCounsel's contentions, as briefly summarized above, Imust conclude here that the General Counsel presented,if not a prima facie case, a case which still had a substan-tial basis in fact and law. Thus, it was arguable, and Icould have inferred, that Walker's financial support ofthe Applicant, in light of the statements made by the var-ious participants, gave him continued actual control overthe Applicant such as would establish alter ego status not-withstanding the absence of other evidence of "substan-tially identical" ownership. See Big Bear Supermarkets#3, 239 NLRB 179 (1978); Circle T Corporation, 238NLRB 245 (1978); and Ramos Ironworks, Inc., 234NLRB 896 (1978), cited by the General Counsel in itsbrief in support of the case-in-chief. Those cases, I found,were distinguishable from the instant facts; they did pro-vide, however, a substantial and legitimate basis uponwhich the General Counsel was privileged to argue for aconclusion of alter ego status. See also American PacificConcrete Pipe Company, Inc., 262 NLRB 1223, 1226(1982), cited by the General Counsel in its motion to dis-miss the EAJA application. Therein, the Board foundtwo employers who had "substantially identical businesspurpose, operations, equipment, and customers" to bealter egos notwithstanding that they "did not ...shareThe findings and conclusions of such an agency, while admissible beforethe Board, are not entitled to conclusive weight by either the GeneralCounsel or the Board. See Magic Pan. Inc., 242 NLRB 840 (1979).common ownership; nor did they, on paper, sharecommon management or supervision." Alter ego statuswas found in that case based on the actual control exer-cised by virtue of a lease agreement and involvement bythe first employer in the second employer's labor rela-tions. While that case, too, is factually distinguishablefrom the instant case, that case and the General Coun-sel's earlier cited cases establish that the General Counselpresented an arguable case and advanced, in good faith,a "novel but credible extension and interpretation of thelaw." The General Counsel's position was, therefore,substantially justified. oAccordingly, I must conclude that the General Coun-sel's complaint had a reasonable basis in fact and law,was substantially justified, and that an award of fees andexpenses is not warranted. I therefore issue the followingrecommended:ORDERThe General Counsel's motion to dismiss application isgranted and the application of Iowa Express Distribu-tion, Inc., for attorneys fees and expenses is dismissed."'0 See S. Rept. 96-253, 96 Cong., Ist sess. 7; H. Rept 96-1418. 96Cong 2d sess. IIII In view of my disposition of the substantial justification issue. Ideemed it unnecessary to reach the additional defenses and argumentsraised by the General Counsel in opposition to the application. See Spen-cer v N L.R.B.. supra.395